DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Substance of Interview
Applicant's request for entry into AFCP 2.0 is acknowledged. The Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result of the additional consideration does place the application in condition for allowance over the cited prior art. In particular, the Office discussed with Applicant's representative, Lisa Tom, the proposed claim amendments that appear in the Examiner’s amendment. Agreement was reached on 02-23-2021.


Allowable Subject Matter
Claims 1-9, 11-14, 16, 18-20 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment for claims 1-20 was given in a telephone interview with Lisa Tom on February 23, 2021.

Claims have been amended as follows:

1.	(Currently amended) A computing device configured to persistently execute programs, comprising:
a logic machine; and
a storage machine holding instructions executable by the logic machine to:
operate a registration service configured to register, for each program of a plurality of user-installed, user-controllable programs, a program-specific manifest defining a persistence mode for that program, wherein the persistence mode defined via the manifest indicates the program is a startup program, the persistence mode indicating that the program has a persistent graphical user interface; and
operate a runtime service configured, for each program of the plurality of user-installed, user-controllable programs, to:
based on the persistence mode defined via the manifest, and responsive to detecting a termination request for the program during execution of the program, reject such request and prevent termination of the program;
based on the persistence mode defined via the manifest, and responsive to detecting a request to hide the persistent graphical user interface of the 
based on the persistence mode defined via the manifest, and responsive to detecting that the program has terminated: 
save one or more parameters indicating a state of the program before the program terminated; and
restart execution of the program, wherein such execution is parametrized by the one or more saved parameters.

2.	(Original) The computing device of claim 1, wherein detecting the program has terminated includes detecting that the program is in an error state, and wherein restarting execution of the program includes starting execution of the program in a re-initialized state different than the error state.

3.	(Original) The computing device of claim 1, wherein the program is configured to:
communicatively couple with a controller program;
receive, from the controller program, a request to execute the program according to a new configuration; and
continue executing the program according to the new configuration.

4.	(Currently amended) A computing device configured to persistently execute programs, comprising:
a logic machine; and

operate a registration service configured to register a program-specific manifest defining a persistence mode of a user-installed, user-controllable program, wherein the persistence mode defined via the manifest indicates the program is a startup program, the persistence mode indicating that the program has a persistent graphical user interface; and
operate a runtime service configured to:
based on the persistence mode defined via the manifest, and responsive to detecting a termination request for the program during execution of the program, reject such request and prevent termination of the program; 
based on the persistence mode defined via the manifest, and responsive to detecting a request to hide the persistent graphical user interface of the program, reject such request and prevent hiding the persistent graphical user interface; and
based on the persistence mode defined via the manifest, and responsive to detecting that the program has terminated, restart execution of the program.

5.	(Original) The computing device of claim 4, wherein the runtime service is further configured to save one or more parameters indicating a state of the program before the program terminated; and wherein restarting execution of the program is parametrized by the one or more saved parameters.



7.	(Previously presented) The computing device of claim 4, wherein the registration service is further configured to register a manifest prohibiting execution of a second, different program, and wherein the runtime service is further configured, responsive to detecting a request to start execution of the second program, to reject such request and prevent execution of the second program.

8.	(Original) The computing device of claim 4, wherein the termination request is a termination command input via a graphical user interface of the program.

9.	(Original) The computing device of claim 4, wherein the termination request is an external termination signal received from a different program.

10.	(Canceled)

11.	(Original) The computing device of claim 4, wherein the persistence mode defined via the manifest indicates the program is a prerequisite program satisfying a dependency of a different, dependent program and wherein the runtime service is configured to 

12.	(Original) The computing device of claim 4, wherein registering the manifest is performed automatically while installing the program.

13.	(Original) The computing device of claim 4, wherein the program may be installed by a user without supplying an administrator credential.

14.	(Original) The computing device of claim 4, wherein registering the manifest is performed responsive to an administrator command received by the registration service.

15.	(Canceled) 

16.	(Original) The computing device of claim 4, wherein the program is configured to:
communicatively couple with a controller program;
receive, from the controller program, a request to execute the program according to a new configuration; and
continue executing the program according to the new configuration.

17.	(Canceled) 



19.	(Original) The computing device of claim 4, wherein rejecting the termination request and preventing termination of the program includes presenting a notification explaining that termination of the program was prevented by the runtime service.

20.	(Currently amended) A method for persistently executing programs, comprising:
registering a program-specific manifest defining a persistence mode of a user-installed, user-controllable program, wherein the persistence mode defined via the manifest indicates the program is a startup program, the persistence mode indicating that the program has a persistent graphical user interface;
based on the persistence mode defined via the manifest, and responsive to detecting a request to hide the persistent graphical user interface of the program, reject such request and prevent hiding the persistent graphical user interface;
based on the persistence mode defined via the manifest, and responsive to detecting a termination request for the program during execution of the program, rejecting such request and preventing termination of the program; and
based on the persistence mode defined via the manifest, and [[in ]]responsive to detecting that the program has terminated, restarting execution of the program.


Relevant Prior Art
During the Office Action filed on 11-27-2020, the Office submitted pertinent prior that included the teachings of U.S. Publication No. 2011/0209219 of Zeitlin et al.  in view of U.S. Publication No. 2013/0263127 y Arcas et al. and further view of U.S. Publication No. 2017/0083166 of Chen et al.. Those teachings are incorporated here be reference. Meanwhile, an updated search in response to AFCP 2.0 communication filed on 01-27-2021 suggests prior art that is believed to be pertinent and is incorporated herein. 

That particular reference is as follows: 

Pertinent prior art for the instant application is U.S. Publication No. 2017/0330248 of Gomariz et al. which discloses a GUI that has a first area enabling a device user to interact with a display application designed to be unstoppable by the user, and a second area enabling the user to interact with other applications………..The plugin ensures that the display application and the service are always executing.  The three applications may execute using elevated permissions, to prevent them from being stopped or disabled. (Abstract) 
Further, ¶ [0042] states that “To facilitate security against tampering, these three applications should be installed in a directory that gives them full access to operating system privileges.  In the Android system, this is the "system/priv-app" directory.  In this way, the display application, the service application, and the plugin application may a permission setting that prevents a user of the portable electronic device 10 from stopping or disabling any of the applications.”  
In an another embodiment, ¶ [0050] states that “The display application causes the GUI to display a window in the first display area 12a in a manner that prevents the user from minimizing it or closing it, while still permitting the user to engage with an advertisement displayed within the window”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov